Citation Nr: 1036356	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an anxiety disorder and 
depression secondary to service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2007 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Providence, Rhode Island, 
that denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA outpatient mental health treatment records indicate the 
Veteran is in receipt of disability benefits administered by the 
Social Security Administration.  There are no related records 
from that agency in the claims file.  Once VA is put on notice 
that the Veteran is in receipt of such benefits, VA has a duty to 
obtain records relevant to the appeal before the Board.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. 
Shensiki, 590 F.3d 1317 (2010).

Additionally, in light of the favorable medical opinion offered 
by Dan J. Probst, M.D., the RO should contact that provider and 
secure all medical records pertaining to the care that he has 
provided the Veteran for any psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO attempt to obtain from the 
Social Security Administration the records 
pertinent to the Veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  If the RO cannot locate such records, 
the RO must specifically document the attempts 
that were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be futile.  
The RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made to 
obtain that evidence; and (c) describe any 
further action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.
 
2.  The RO should contact Dan J. Probst, M.D., 
of Falmouth, Massachusetts, and request that he 
provide any and all records pertaining to his 
care of the appellant for a pain disorder with 
psychological and physical features.  Dr. 
Probst should also be invited to submit a 
written addendum explaining the basis for his 
favorable March 2008 opinion. 

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.

4.  Then readjudicate the Veteran's claim de 
novo in light of the additional evidence 
obtained.  If the claim is not granted to his 
satisfaction, send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


